Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 08/27/2021. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is an examiner’s statement of reasons for allowance: the closest prior art Chalmers Patent No. 5,375,146.
Fig. 2 of Chalmers discloses a method for decimating  (220) and down-converting (Col. 5 lines 42-43)  passband signals (output of 204) comprising: (a) transducing electromagnetic radiation carrying (202, 204) a repetitive signal (L-BAND Input) into an analog electrical passband signal  (output of 204); 5converting  (210) the analog electrical passband signal (output of 204) into passband signal (3) samples at a sampling rate (80 MHz); decimating (220) and down-converting (down converting of signal 16) the passband signal samples (3) to a sample rate (32 KHz) which is less than the sampling rate (80 MHz) based on the decimation ratio (2500:1). 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  c) estimating a center frequency and a bandwidth of the passband signal; (d) calculating a decimation ratio and a channel index based on 10estimated center frequency and estimated bandwidth; decimating and down-converting based on the decimation ratio and channel index. 

With respect to claim 13, in addition to other elements in the claim, prior art considered individual or combination does not teach:  an algorithm that converts an estimated signal center frequency- and an estimated signal bandwidth to a decimation ratio L and a channel index k; and a polyphase decimator/down-converter which is connected to receive the decimation ratio L and channel index k. 
With respect to claim 20, in addition to other elements in the claim, prior art considered individual or combination does not teach:  generate digital data representing an estimated signal center frequency and an estimated bandwidth and performing an algorithm that converts estimated signal center frequency and estimated signal bandwidth to a decimation ratio L and a channel index ; and 19-3651-US-NP a polyphase decimator/down-converter which is connected to receive decimation ratio L and channel index.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/24/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845